Citation Nr: 0934133	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

In August 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended) and 3.326(a) (2008).   

In his June 2009 hearing, the Veteran testified that he 
received treatment relating to multiple sclerosis from the VA 
Medical Centers (VAMCs) in Brooklyn, New York, and Manhattan, 
New York.   Specifically, he indicated that he was initially 
treated by a neurologist at the Brooklyn VAMC in 1967, when 
he lost power of his right arm.  Additionally, he was 
eventually referred the VAMC in Manhattan, where he was 
formally diagnosed with multiple sclerosis in 1987 after 
receiving an MRI.

However, VA treatment records from either the Brooklyn VAMC 
or Manhattan VAMC have not been associated with the claims 
file.  As these treatment records are pertinent to the issue 
on appeal, the RO should obtain the information.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain outpatient treatment records 
from the VA Medical Centers in Brooklyn, 
New York, and Manhattan, New York.  Any 
negative search result should be noted in 
the record.  

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



